Citation Nr: 1758840	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, an anxiety disorder, and/or a schizoaffective disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In September 2015, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  

It appears the Veteran's service treatment records (STRs) are missing from the claims file.  Of note, the Veteran stated he was treated for numerous in-service injuries; including falling from a tank; being attacked by a platoon sergeant in; and being attacked by fellow service members, all in Amberg, Germany.  See August 2002 Correspondence; September 2007 Correspondence.  The STRs associated with the Veteran's claims file are limited to his March 1975 entrance examination and do not contain any treatment records for the entirety of the Veteran's service.  Accordingly, appropriate efforts must be made to obtain the Veteran's complete STRs and associate them with the claims file.

In regard to the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, VA and private treatment records reflect that the Veteran has been treated repeatedly for PTSD, a depressive disorder, and an anxiety disorder.  See March 2011 VA Examination Report; see also June 2002 Psychiatric Evaluation (stating the Veteran's PTSD resulted from his military experience).  The Board notes that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Following the Board's September 2015 remand, the Veteran underwent a February 2016 VA examination to determine the etiology of his psychiatric disorders.  Despite the previous diagnoses of PTSD, the examiner opined that the Veteran did not have a diagnosis of PTSD under DSM-5, and that his diagnosed psychiatric disorders were less likely than not a result of his active service.  See February 2016 VA PTSD Disability Benefits Questionnaire.  The Board finds that an additional examination and opinion is required on this issue.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that a VA examination or opinion is required when there is an indication that a current disability may be related to an in-service event).

The Veteran has submitted statements from his cousin as well as on his own behalf which recount his psychiatric symptoms since his separation from active service.  See August 2002 Correspondence; April 2013 Statement in Support of Claim.  In this regard, the Veteran and his cousin are competent to report observable psychiatry symptomatology, including nightmares, flashbacks, outbursts, and isolation.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  Additionally, the Veteran and his cousin are credible in their reports of suffering psychiatric symptomatology during and after service.  See Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table) (holding that, in determining whether statements submitted by or on behalf of a claimant are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  These credible reports of a continuity of symptomatology suggest a link between the Veteran's current psychiatric disorder(s) and his active service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

Additionally, the Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  Therefore, while the Board acknowledges that the DSM-5 represents the most up-to-date clinical diagnostic guidelines, due process requires that the Veteran's claim be considered using the DSM-IV criteria.

The Veteran's appeal was originally certified to the Board in April 2014.  
As stated above, the February 2016 examiner stated that the Veteran did not meet the diagnostic criteria for PTSD under DSM-5.  However, because the Veteran's claim was certified to the Board prior to August 4, 2014, an opinion is required to address whether his diagnosis is in accordance with DSM-IV.  

Since the TDIU claim is inextricably intertwined with the service connection claim, it is also being remanded.  See 38 C.F.R. § 4.16(a) (2017); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (claims are inextricably intertwined when they have common parameters, such as when the outcome of one may affect the outcome of the other.  And to avoid piecemeal adjudication of these types of claims, they should be considered together).  

Finally, as this matter is being remanded, the Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Texarkana, Arkansas VA treatment facility, dated from April 2012, forward. 

2.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records.  A specific request should be made for all of his treatment records from October 1975 to October 1978 at Pond Barracks in Amberg, Germany.  All efforts to obtain the records should be documented.  If it is concluded that further effort would be futile, a formal finding of unavailability must be prepared for the file listing the efforts made to obtain them.

3.  Provide the Veteran with the opportunity to complete and submit a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  He should be asked to submit a specific and detailed statement describing his claimed stressors.  He should be informed that specific dates, locations, circumstances and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

4.  Next, review the Veteran's newly submitted VA Form 21-0781 for additional claimed stressors and details, as well as his Medical Assessment/Social History, dated April 12, 2002; Psychiatric Evaluation, dated June 14, 2002; and the Correspondence, received August 19, 2002.  Conduct all appropriate stressor development pertaining to the Veteran's asserted stressors.

5.  Schedule the Veteran for a VA psychiatric examination.  The entire claims file, to include a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the examination.  The examiner should elicit a full history from the Veteran.  Any medically indicated tests should be conducted.  

The examiner is asked to provide the following:

a.  Please identify (by diagnosis) each psychiatric disorder found to be present, to include PTSD, depression, an anxiety disorder, and/or a schizoaffective disorder

b.  For each psychiatric disorder found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the psychiatric disorder had its clinical onset during active service or is related to any incident of service, to include being assaulted by a platoon sergeant, the suicide death of a fellow soldier, the accidental drowning death of a fellow soldier, and falling from a tank.

In reaching this opinion, the examiner must consider and address the following:

* The examiner must specifically provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria (DSM-IV and DSM-5) for PTSD, to include in particular as due to the alleged in-service assaults and deaths.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's alleged in-service stressors.  The examiner must specifically address whether each alleged stressor is adequate to support a diagnosis of PTSD and whether his symptoms are related to the alleged stressors. 

* The Veteran's August 2002 statements that he began to experience psychiatric symptomatology in service, to include "bad nerves," which have continued through the present.

* The August 2002 psychiatric evaluation diagnosing the Veteran with PTSD which is attributable to his military service.

* The April 2011 VA examination diagnosing the Veteran with PTSD.

* The April 2012 statement of the Veteran's cousin, describing the Veteran's change of character upon his return from active service.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

6.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




